Exhibit 10.27

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT by and among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (the “Company”), AFFINION GROUP, INC., a Delaware corporation and
wholly-owned subsidiary of the Company (“Affinion”, together with the “Company,”
the “Companies”), and SLOANE LEVY (“Executive”) (collectively the “Parties”) is
made as of January 14, 2011.

WHEREAS, the Companies desire to employ Executive pursuant to the terms,
provisions and conditions set forth in this employment agreement (the
“Agreement”), and effective upon the Closing Date, as defined in the Agreement
and Plan of Merger, dated January 14, 2011 (the “Merger Agreement”) by and
between Affinion Group Holdings, Inc., Affinion Group, Inc., Webloyalty
Holdings, Inc. and certain other parties (the transactions contemplated thereby
the “Transaction”); and

WHEREAS, Executive desires to accept her employment on such terms, provisions
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

Section 1. Employment Period.

(a) As of, and contingent upon, the Closing Date (as defined in the Merger
Agreement) of the Transaction (the “Effective Date”), the Companies shall employ
Executive, and Executive shall accept such employment and perform services for
the Companies, upon the terms and conditions set forth in this Agreement.
Notwithstanding anything herein to the contrary, if the Merger Agreement is
terminated, then this Agreement shall be void ab initio.

(b) Subject to earlier termination in accordance with Section 3 of this
Agreement, Executive shall be employed by the Companies for a period commencing
on the Effective Date and ending on the first anniversary of the Effective Date
(the “Employment Period”); provided, however, that the Employment Period shall
automatically be renewed for successive one (1) year periods thereafter unless
either the Company or Executive gives at least ninety (90) days’ written notice
of its intention not to renew the Employment Period. Upon Executive’s
termination of employment with the Company for any reason, Executive shall
immediately resign all positions with the Companies or any of their respective
subsidiaries or affiliates, including any position as a member of any of the
Companies’ Board of Directors.



--------------------------------------------------------------------------------

Section 2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as Executive
Vice President, Business Affairs and General Counsel of the Company and will
perform such duties and exercise such supervision with regard to the business of
the Company as are associated with such positions, including being responsible
for the general global legal and regulatory matters of the Company and its
subsidiaries and such other duties as may be prescribed from time to time by the
Chief Executive Officer of the Company reasonably consistent with such
positions. Executive shall report directly to the Chief Executive Officer of the
Company. If reasonably requested by the Company’s Board of Directors (the
“Board”), Executive hereby agrees to serve (without additional compensation) as
an officer and director of any member of the “Affinion Group” (as defined in
Section 5(a) below).

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for her positions,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with her
positions and such other services consistent with her positions, as shall be
assigned to her from time to time by the Board. Executive agrees to devote all
of her business time to the business and affairs of the Companies and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently her responsibilities and obligations hereunder. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from (i) serving on civic
or charitable boards or committees and (ii) managing personal investments, so
long as such activities do not materially interfere with the performance of
Executive’s responsibilities hereunder.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Three Hundred Thousand Dollars
($300,000), less all applicable withholdings, which shall be paid in accordance
with the customary payroll practices of the Company (as in effect from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be subject to
annual review and increases, and the Annual Base Salary shall not be reduced
without Executive’s consent, unless the reduction is related to a broader
compensation reduction that is not limited to Executive and does not exceed 10%
of her Annual Base Salary and that is effective after July 31, 2012. For
purposes of this Agreement, definition of Annual Base Salary shall include all
such increases, if any.

(ii) Bonuses. During the Employment Period, the Company shall establish a bonus
plan for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The
Compensation Committee of the Board will administer the Plan and at such time as
the Company becomes subject to Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”) establish in advance performance objectives for
each year in accordance with Section 162(m) of the Code. In the event that the
Company achieves the target established in the Plan based on actual performance,
Executive shall be eligible to receive a Bonus in an amount equal to 100% of
Executive’s Annual Base Salary (“Target Bonus”).

 

2



--------------------------------------------------------------------------------

Subject to Section 4, Executive will be entitled to receive the Bonus only upon
the Company’s achievement of the specified performance objectives and if
Executive is employed on the last day of the applicable fiscal year. The Bonus
shall become payable in the following fiscal year on or before March 15 provided
that the Compensation Committee certifies that the Company has achieved the
applicable performance objectives and determines the amount of the bonus that
shall be paid to each executive entitled to receive a bonus for the applicable
fiscal year. Executive has earned an annual bonus for January 1 to July 31, 2010
equal to $108,439.00 under the Webloyalty.com, Inc. 2010 Bonus Plan (the
“Webloyalty Annual Bonus”). Executive is also eligible to receive a bonus
payment of $125,000 on each of January 31, 2011, April 30, 2011, July 31, 2011
and October 31, 2011 (each a “Retention Date,” collectively, the “Retention
Bonus”). Except as provided in Sections 4(a)(ii) and 4(c)(ii) below, to the
extent not paid prior to the Effective Date, the Company shall pay you (a) the
Webloyalty Annual Bonus prior to March 15, 2011, and (b) $125,000 within the 15
day period following each Retention Date; provided that you are employed with
the Company through each date of payment.

(iii) Signing Bonus. In addition, the Company shall pay to Executive a one-time
signing bonus of One Hundred and Fifty Thousand Dollars ($150,000) (the “Signing
Bonus”). The Signing Bonus shall be paid by the Company to Executive within
thirty (30) days following the Effective Date.

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Companies to the extent
applicable generally to other senior executives of the Companies (except
severance plans, policies, practices, or programs) subject to the eligibility
criteria set forth therein, as such may be amended or terminated from time to
time.

(v) Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by Executive in performance of her duties hereunder provided that Executive
provides all necessary documentation in accordance with the Companies’ policies.

(vi) Equity Awards. During the Employment Period, Executive will be eligible to
receive equity awards under the Affinion Group Holdings, Inc. 2007 Stock Award
Plan, as amended, or such other equity plan of the Companies as in effect from
time to time. Any awards will be determined by the Board (or its designee), in
its sole discretion, and communicated to you under separate cover, which amount
shall be consistent with other executives of a similar position.

 

3



--------------------------------------------------------------------------------

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 10(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means (i) Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or health plan covering employees of the
Companies.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) conviction of a felony or a crime of moral turpitude;
(ii) conduct that constitutes fraud or embezzlement; (iii) willful misconduct or
willful gross neglect; (iv) continued willful failure to substantially perform
her duties as Executive Vice President, Business Affairs and General Counsel; or
(v) a material breach by Executive of this Agreement. With respect to a
termination pursuant to clause (iv) or (v), (A) to the extent such failure to
perform duties or material breach is subject to cure, the Company shall have
notified Executive in writing describing such failure to perform duties or
material breach and Executive shall have failed to cure such failure to perform
or breach within 30 days after her receipt of such written notice, and (B) if
such termination for Cause shall occur within the Initial Period (as defined
below), Cause shall not exist unless and until there shall have been delivered
to the Executive a copy of a resolution, duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board at a meeting of
the Board held for the purpose (after five (5) days’ prior written notice to the
Executive of such meeting and the purpose thereof and an opportunity for the
Executive, together with her counsel, to be heard before the Board at such
meeting), of a finding that, in the good faith opinion of the Board, the
Executive was guilty of any of the conduct set forth above in subparagraph
(iv) or (v) and specifying the particulars thereof in detail.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon 60 days’ prior written notice following the
occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Companies without Executive’s consent:
(i) any material failure of the Companies to fulfill their obligations under
this Agreement, including the failure to make a payment due hereunder when due,
(ii) a material and adverse change to, or a material reduction of, Executive’s
duties and responsibilities to the Companies, including no longer reporting to
the CEO or an adverse change in title, (iii) a reduction in Executive’s Annual
Base Salary or Target Bonus (excluding any diminution related to a broader
compensation reduction that is not limited to Executive specifically and that is
not more than 10% in the aggregate or any diminution to which Executive
consented that

 

4



--------------------------------------------------------------------------------

is effective after July 31, 2012) or (iv) the relocation of Executive’s primary
office to a location more than 35 miles from 6 High Ridge Park, Stamford, CT;
provided that any such event shall not constitute Good Reason unless and until
Executive shall have provided the Companies with notice thereof no later than 60
days following the occurrence of such event and the Companies shall have failed
to remedy such event within 30 days of receipt of such notice.

(e) Voluntary Termination. During the Initial Period, Executive’s employment may
be terminated at any time by Executive without Good Reason upon 30 days’ prior
written notice. After the Initial Period, Executive’s employment may be
terminated at any time by Executive without Good Reason upon 90 days’ prior
written notice.

(f) Termination as a Result of Non-Renewal of the Employment Period by the
Company. The expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration, on account of the
Company giving notice to Executive of its desire not to extend the Employment
Period in accordance with Section 1, shall be treated for purposes of this
Agreement as a termination without Cause pursuant to Section 4(a).

(g) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 10(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

(h) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration, on account of the Company giving notice to Executive of its
desire not to extend the Employment Period in accordance with Section 3(f).

 

5



--------------------------------------------------------------------------------

Section 4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate her employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than sixty (60) days following the Date of Termination in a lump sum, to
the extent not previously paid, (A) the Annual Base Salary through the Date of
Termination, and (B) the Bonus earned for any fiscal year ended prior to the
year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such fiscal year (“Accrued Obligations”); and

(ii) (A) If the Date of Termination occurs within the six month period following
the Effective Date (the “Initial Period”), the Company will pay Executive the
“Initial Period Severance Benefit,” which shall mean a lump sum payment equal to
(x) the sum of (I) Executive’s Annual Base Salary (based on an Annual Base
Salary of $350,000 per annum) from the Effective Date through July 31, 2011 (to
the extent not paid), (II) the Webloyalty Annual Bonus to the extent unpaid,
(III) any unpaid Retention Bonus, and (IV) $350,000, minus (y) $150,000. In
addition, the Company shall pay its share of its monthly premium for Executive
and Executive’s dependents under COBRA until the earlier of 12 months following
the Date of Termination or the date upon which Executive commences employment
with another employer.

(B) If the Date of Termination occurs after the Initial Period, the Company will
pay Executive an amount equal to 100% of the sum of (I) Executive’s Annual Base
Salary, (II) Executive’s Target Bonus, and (III) Retention Bonus to the extent
unpaid (the “Severance Payments”) such amounts to be paid on a monthly basis
over an 18 month period. For avoidance of doubt Target Bonus shall equal 100% of
Executive’s Annual Base Salary.

(iii) Executive will continue to maintain any indemnification rights she may
have pursuant to Section 9.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the following severance payments and/or benefits: the Company shall pay
Executive or her legal representatives (i) the Accrued Obligations; (ii) a lump
sum equal to 100% of Executive’s Annual Base Salary; and (iii) the continuation
of death or Disability benefits thereafter in accordance with the terms of such
plans of the Companies then in effect. Thereafter, the Companies shall have no
further obligation to Executive or her legal representatives.

 

6



--------------------------------------------------------------------------------

(c) Cause; Other than for Good Reason.

(i) If Executive’s employment shall be terminated by the Company for Cause, then
the Companies shall have no further obligations to Executive other than for
payment of the Accrued Obligations and any indemnification rights she may have
pursuant to Section 9.

(ii) If Executive’s employment shall be terminated by Executive without Good
Reason during the Initial Period, then the Companies shall pay Executive the
Accrued Obligations and the Initial Period Severance Benefit. The Company shall
pay the Executive the Accrued Obligations and Initial Period Severance Benefit
in accordance with the payment terms set forth in Section 4(a)(i) and
4(a)(ii)(A), respectively. Executive will continue to maintain any
indemnification rights she may have pursuant to Section 9.

(iii) If Executive’s employment shall be terminated by Executive without Good
Reason after the Initial Period, then the Companies shall have no further
obligations to Executive other than for payment of the Accrued Obligations and
any indemnification rights she may have pursuant to Section 9.

(d) Separation Agreement and General Release. The Company’s obligations to make
payments under Sections 4(a)(ii), 4(b) or 4(c)(ii) are conditioned on
Executive’s or her legal representative’s executing a separation agreement and
general release of claims against the Companies and their respective affiliates
(and their respective officers and directors) in a form substantially similar to
that attached hereto as Exhibit A, subject to changes as may be warranted to be
made to such release to preserve the intent thereof for changes in applicable
laws; provided, that, if Executive should fail to execute (or revokes) such
release within 60 days following the Date of Termination, the Company shall not
have any obligation to provide the payments contemplated under this Section 4.
The Initial Period Severance Benefit, or any Severance Payments, shall be paid
in full or begin to be paid, as the case may be, on the first payroll period
occurring after Executive executes such release and Executive does not revoke
such release within 7 days after executing such release; provided, further,
that, if the Date of Termination occurs within the last 60 days of any calendar
year, then (I) the Initial Period Severance Benefit shall be paid, or (II) any
Severance Payments that are otherwise payable during such 60 day period shall be
accumulated and paid, as the case may be, on the first payroll period occurring
in the calendar year following the Date of Termination subject to Executive’s
(or her legal representative’s) executing and not revoking such separation
agreement and release.

(e) Notwithstanding the foregoing, if all or any portion of the payments and/or
benefits due under Section 4(a), Section 4(b) or Section 4(c) are determined to
be “nonqualified deferred compensation” subject to Section 409A of the Code, and
the Company determines that Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the final regulations promulgated
thereunder (the

 

7



--------------------------------------------------------------------------------

“Treasury Regulations”) and other guidance issued thereunder, then such payments
and/or benefits (or portion thereof) shall commence no earlier than the first
day of the seventh month following Executive’s termination of employment (with
the first such payment being a lump sum equal to the aggregate payments and/or
benefits Executive would have received during such six-month period if no such
payment delay had been imposed). For purposes of this Section 4(e), “termination
of employment” shall mean Executive’s “separation from service”, as defined in
Section 1.409A-1(h) of the Treasury Regulations, including the default
presumptions thereunder.

Section 5. Restrictive Covenants.

(a) Non-Solicitation. During the Employment Period and ending on the third
anniversary of the Executive’s termination of employment with the Company for
any reason, Executive shall not directly or indirectly through another person or
entity (i) knowingly induce or attempt to induce any employee of the Companies
and their respective affiliates (collectively, the “Affinion Group”) to leave
the employ of the Affinion Group, or in any way knowingly interfere with the
relationship between the Affinion Group, on the one hand, and any employee
thereof, on the other hand, (ii) hire any person who, during the preceding
twelve months, was an employee of the Affinion Group; provided, however, in the
event such an employee of the Affinion Group is hired by a company or entity
that employs Executive and Executive did not knowingly participate in the
solicitation or hiring of such person, such hire shall not be deemed a breach of
this Agreement or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Affinion Group to cease doing
business with the Affinion Group, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation, on the one
hand, and the Affinion Group, on the other hand.

(b) Non-Competition. Executive acknowledges that, in the course of her
employment with the Affinion Group, Executive has become familiar, or will
become familiar, with the Affinion Group’s “Confidential Information” and that
such Executive’s services have been and will be of special, unique and
extraordinary value to the Affinion Group. Therefore, Executive agrees that,
during the Employment Period and ending on the second anniversary of Executive’s
termination of employment with the Company for any reason (the “Non-Compete
Period”), Executive shall not, directly or indirectly, engage in any business
that markets, provides, administers or makes available affinity- based
membership programs, affinity-based insurance programs, benefit packages as an
enhancement to financial institutions or other customer accounts or
loyalty-based programs (whether as of the date hereof or during the Non-Compete
Period), anywhere in the world in which the Affinion Group is doing business.
For purposes of this Section 5(b), the phrase “directly or indirectly, engage
in” shall include any direct or indirect ownership or profit participation
interest in such enterprise, whether as an owner, stockholder, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, licensor of technology or otherwise;
provided, however, that nothing in this Section 5(b) shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding stock of any
class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

 

8



--------------------------------------------------------------------------------

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during her employment with the Companies or
at any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by her, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company or as required by law or legal process. Executive will take all
appropriate steps to safeguard Confidential Information in her possession and to
protect it against disclosure, misuse, espionage, loss and theft. Executive
shall deliver to the Company at the termination of her employment with the
Company, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the “Work Product”
(as defined in Section 5(e)(ii)) of the business of the Affinion Group that
Executive may then possess or have under her control.

(d) Proprietary Rights. Executive recognizes that the Affinion Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Affinion Group and Executive in writing. Executive expressly agrees that any
Work Product made or developed by Executive or her agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Affinion Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of her employment with the Companies, or involving
the use of the time, materials or other resources of the Affinion Group, shall
be promptly disclosed to the Affinion Group and shall become the exclusive
property of the Affinion Group, and Executive shall execute and deliver any and
all documents necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that become known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Affinion Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Affinion Group or any predecessors thereof
concerning (A) the business or affairs of the Affinion Group, (B) products or
services, (C) fees, costs and pricing structures, (D) designs, (E) analyses,
(F) drawings, photographs and reports, (G) computer software, including
operating systems, applications and program listings, (H) flow charts, manuals
and

 

9



--------------------------------------------------------------------------------

documentation, (I) databases, (J) accounting and business methods,
(K) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (L) customers
and clients and customer or client lists, (M) other copyrightable works, (N) all
production methods, processes, technology and trade secrets, and (O) all similar
and related information in whatever form. Confidential Information will not
include any information that has been published in a form generally available to
the public (except as a result of Executive’s unauthorized disclosure) prior to
the date Executive proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Affinion Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Companies together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

Section 6. Non-Disparagement. During the period commencing on the Effective Date
and continuing until the third anniversary of the Executive’s termination of
employment for any reason, neither Executive nor her agents, on the one hand,
nor the Companies formally, or their respective senior executives or board of
directors, on the other hand, shall directly or indirectly issue or communicate
any public statement, or statement likely to become public, that maligns,
denigrates or disparages the other (including, in the case of communications by
Executive or her agents, any of the Companies’ officers, directors or
employees). The foregoing shall not be violated by truthful responses to legal
process or governmental inquiry or by private statements to any of the
Companies’ officers, directors or employees; provided, that in the case of
Executive, such statements are made in the course of carrying out her duties
pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7. Severance Payments. In addition to the foregoing, and not in any way
in limitation of any right or remedy otherwise available to the Affinion Group,
if Executive violates Section 5 or Section 6 hereof, any Severance Payments or
Initial Period Severance Benefit then or thereafter due from the Company to
Executive shall be terminated immediately and the Company’s obligation to pay
and Executive’s right to receive such Severance Payments or Initial Period
Severance Benefit shall terminate and be of no further force or effect.

Section 8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Companies that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Companies will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Companies hereby represent and warrant to Executive that:

(i) the Companies have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Companies;

(ii) the execution, delivery and performance of this Agreement by the Companies
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Companies are a party or any judgment, order or decree
to which the Companies are subject;

 

11



--------------------------------------------------------------------------------

(iii) upon the execution and delivery of this Agreement by the Companies and
Executive, this Agreement will be a legal, valid and binding obligation of the
Companies, enforceable in accordance with its terms; and

(iv) the Companies understand that Executive will rely upon the accuracy and
truth of the representations and warranties of the Companies set forth herein
and the Companies consent to such reliance.

Section 9. Indemnification. The Company shall secure directors’ and officers’
liability insurance for the benefit of Executive on terms at least equal to
those applicable to the other directors and officers of the Company (which
insurance, for Executive, shall provide for advancement of defense costs) and
shall indemnify Executive to the maximum extent permitted under the General
Corporate Law of Delaware. The Company shall use its reasonable efforts to
maintain and secure Employed Attorney insurance for the benefit of Executive.

Section 10. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(including any employment or similar agreement with Webloyalty.com, or its
affiliates, but excluding any stock options or awards granted under any equity
compensation plans maintained by the Company or Webloyalty.com).

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Companies shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

12



--------------------------------------------------------------------------------

(ii) This Agreement shall inure to the benefit of and be binding upon the
Companies and their respective successors and assigns. The Companies will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Companies to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Companies would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Companies” shall mean the Companies as hereinbefore defined and any successor
to their business and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law, or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Companies of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all Parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or her costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
that the arbitrator shall have the discretion to award the prevailing party
reimbursement of its or her reasonable attorney’s fees and costs.

 

13



--------------------------------------------------------------------------------

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARJSING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Companies and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Companies, to:

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956-1021

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

 

14



--------------------------------------------------------------------------------

(h) Withholdings Taxes, The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(l) Code Section 409A. If any payments of compensation or benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant with
Section 409A of the Code; otherwise, such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to Executive, that does not cause such an accelerated or
additional tax. In no event will the Companies, their executives, directors,
officers, agents or representatives have any liability for this Agreement’s
failure to be exempt from or comply with Code Section 409A and such parties do
not guarantee such compliance. Executive shall have no legally binding right to
any distribution or payment made to her in error.

(m) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathanial Lipman   Name: Nathaniel
Lipman   Title: Chief Executive Officer

 

AFFINION GROUP, INC. By:   /s/ Nathanial Lipman   Name: Nathaniel Lipman  
Title: Chief Executive Officer

 

SLOANE LEVY Signature:   /s/ Sloane Levy

[Signature Page to Employment Agreement - Levy]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1 Termination of Employment. Sloane Levy (“Executive”) acknowledges that her
last day of employment with Affinion Group Holdings, Inc. (together with
Afflnion Group, Inc., the “Company”) is                     (the “Termination
Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of                     , 201    
(the “Employment Agreement”) and for other fair and valuable consideration
therefor, Executive, for herself, her heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors, and assigns, and their
respective officers, directors, officers, employees, and agents (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the “Company Entities”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors have, from the beginning of time through the date of this
General Release, against the Company Entities arising out of or in any way
related to Executive’s employment or termination of her employment; provided,
however, that this shall not be a release with respect to any amounts and
benefits owed to Executive pursuant to the Employment Agreement upon termination
of employment, vested and accrued amounts under employee benefit plans of the
Company, or Executive’s right to indemnification and directors and officers
insurance as provided in Section 9 of the Employment Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
General Release waives all claims and rights Executive may have under certain
federal, state and local statutory and regulatory laws, as each may be amended
from time to time, including, but not limited to, the Age Discrimination in
Employment Act (including the Older Workers Benefit Protection Act) (“ADEA”),
Title VII of the Civil Rights Act; the Employee Retirement Income Security Act
of 1974; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Connecticut Fair Employment Practices Act; and all other statutes, regulations,
common law, and other laws in any and all jurisdictions (including, but not
limited to, Connecticut) that in any way relate to Executive’s employment or the
termination of her employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this General Release. This General Release is
executed by Executive without reliance on any representation by Company or any
of its agents. Executive states that that she is fully competent to manage her
business affairs and understands that she may be waiving legal rights by signing
this General Release. Executive hereby acknowledges that she has carefully read
this General Release and has had the opportunity to thoroughly discuss the terms
of this General Release with legal counsel of her choosing. Executive hereby
acknowledges that she fully understands the terms of this General Release and
its final and binding effect and that she affixes her signature hereto
voluntarily and of her own free will.



--------------------------------------------------------------------------------

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this General Release, and the release contained herein, waives all of her claims
and rights under the ADEA. The waiver of Executive’s rights under the ADEA does
not extend to claims or rights that might arise after the date this General
Release is executed. The monies to be paid to Executive are in addition to any
sums to which Executive would be entitled without signing this General Release.
For a period of seven (7) days following execution of this General Release,
Executive may revoke the terms of this General Release by a written document
received by the Chief Executive Officer of the Company no later than 11:59 p.m.
of the seventh day following Executive’s execution of this General Release. This
General Release will not be effective until said revocation period has expired.
Executive acknowledges that she has been given up to [21/45]1 days to decide
whether to sign this General Release. Executive has been advised to consult with
an attorney prior to executing this General Release and has been given a full
and fair opportunity to do so.

6. Miscellaneous.

(a) This General Release shall be governed in all respects by the laws of the
State of Connecticut without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this General Release
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this General Release is held to be excessively broad as to duration, scope,
activity or subject, such provisions will be construed by limiting and reducing
them so as to be enforceable to the maximum extent compatible with applicable
law.

(c) This General Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(d) The paragraph headings used in this General Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this General Release.

(e) This General Release and the Employment Agreement represent the entire
agreement between the parties with respect to the subject matter hereof
(excluding any stock options or awards granted under any equity compensation
plans maintained by the Company or Webloyalty.com) and may not be amended except
in a writing signed by the Company and Executive. If any dispute should arise
under this General Release, it shall be settled in accordance with the terms of
the Employment Agreement.

(f) This General Release shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of Company and shall inure to the benefit of the respective executors,
heirs, administrators, successors and assigns of the Company Entities and the
Releasors.

 

1 

Insert 45 days in the event of a layoff of two or more employees.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this General Release on
this      day of                     .

 

AFFINION GROUP HOLDINGS, INC. By:       Name: Nathaniel Lipman   Title: Chief
Executive Officer

 

AFFINION GROUP, INC. By:       Name: Nathaniel Lipman   Title: Chief Executive
Officer

 

SLOANE LEVY Signature:    